 Case 19-13642-KHK                      Doc 19 Filed 11/21/19 Entered 11/22/19 00:37:30                                   Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Karen Ann Mastin                                                  Social Security number or ITIN        xxx−xx−9172
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia                  Date case filed in chapter 13               11/3/19

Case number:          19−13642−KHK                                                      Date case converted to chapter 7           11/18/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Karen Ann Mastin

2.     All other names used in the
       last 8 years

3.     Address                               3214 Tally Ho Court
                                             Woodbridge, VA 22192

4.     Debtor's attorney                     Nathan A. Fisher                                       Contact phone (703) 691−1642
       Name and address                      Fisher−Sandler, LLC                                    Email: Fbarsad@cs.com
                                             3977 Chain Bridge Road, #2
                                             Fairfax, VA 22030

5.     Bankruptcy trustee                    Kevin R. McCarthy                                      Contact phone (703)770−9261
       Name and address                      McCarthy & White, PLLC                                 Email: krm@mccarthywhite.com
                                             8508 Rehoboth Ct.
                                             Vienna, VA 22182
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
 Case 19-13642-KHK                      Doc 19 Filed 11/21/19 Entered 11/22/19 00:37:30                                   Desc Imaged
                                             Certificate of Notice Page 2 of 5
Debtor Karen Ann Mastin                                                                                       Case number 19−13642−KHK


6. Bankruptcy clerk's office                     200 South Washington Street                            For the Court:
                                                 Alexandria, VA 22314
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: November 19, 2019
    www.pacer.gov.                         Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          December 18, 2019 at 11:00 AM                          Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         1725 Duke Street, Suite 520,
    questioned under oath. In a joint case,                                                             Alexandria, VA 22314
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: February 18,
                                               to challenge whether certain debts are                   2020
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
 Case 19-13642-KHK                   Doc 19 Filed 11/21/19 Entered 11/22/19 00:37:30                                      Desc Imaged
                                          Certificate of Notice Page 3 of 5
Debtor Karen Ann Mastin                                                                                        Case number 19−13642−KHK


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and               to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
        Case 19-13642-KHK       Doc 19 Filed 11/21/19 Entered 11/22/19 00:37:30                Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-13642-KHK
Karen Ann Mastin                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: palaciosl              Page 1 of 2                   Date Rcvd: Nov 19, 2019
                               Form ID: 309A                Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 21, 2019.
db             +Karen Ann Mastin,    3214 Tally Ho Court,     Woodbridge, VA 22192-3308
aty            +Mary F. Balthasar Lake,     Shapiro & Brown, LLP,    501 Independence Parkway, Ste. 203,
                 Chesapeake, VA 23320-5174
aty            +Michael L. Zupan,    MercerTrigiani,    112 South Alfred St.,     Alexandria, VA 22314-3061
cr             +Lake Ridge Parks & Recreation Association, Inc.,      MercerTrigiani LLP,
                 112 South Alfred Street,     Alexandria, VA 22314-3061
cr             +Nationstar Mortgage LLC D/B/A Mr. Cooper,      Shapiro & Brown, LLP,
                 501 Independence Parkway, Suite 203,     Chesapeake, VA 23320-5174
15125394       +BWW,    6003 Executive Blvd., Ste 101,    Rockville, MD 20852-3813
15125393       +BWW,    8100 Three Chopt Road,    Suite 240,    Henrico, VA 23229-4833
15125399       +Credit Control Corp.,     P.O. Box 31179,    Tampa, FL 33631-3179
15125403       +Lake Ridge Parks & Association, Inc.,     Michael L. Zupan, Esquire,     112 South Alfred Street,
                 Alexandria, VA 22314-3061
15125405       +Macy’s,    P.O. Box 6167,    Columbus, OH 43206-0167
15125407       +Metro Gutter & Home Services,     5645-D General Washington Dr.,,     Alexandria, VA 22312-2403
15125409       +Nationwide,    P.O. Box 9156,    Alexandria, VA 22304-0156
15125410       +Office of the U.S. Trustee,     1725 Duke St., Ste. 650,    Alexandria, VA 22314-3489
15125411       +Prince William County,     Tax Administration Division,    Dept. 871,    Alexandria, VA 22334-0001
15125412       +QCS,    P.O. Box 4699,    Petaluma, CA 94955-4699
15125413      ++SETERUS INC,    PO BOX 619096,    DALLAS TX 75261-9096
               (address filed with court: Seterus,      P.O. Box 2008,    Grand Rapids, MI 49501-2008)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Fbarsad@cs.com Nov 20 2019 05:14:44        Nathan A. Fisher,     Fisher-Sandler, LLC,
                 3977 Chain Bridge Road, #2,    Fairfax, VA 22030
tr             +EDI: BKRMCCARTHY Nov 20 2019 09:38:00       Kevin R. McCarthy,     McCarthy & White, PLLC,
                 8508 Rehoboth Ct.,    Vienna, VA 22182-5061
15125392        EDI: BANKAMER.COM Nov 20 2019 09:38:00       Bank of America,     P.O. Box 5270,
                 Carol Stream, IL 60197-5270
15125395       +E-mail/Text: cms-bk@cms-collect.com Nov 20 2019 05:16:25        Capital Management Services,
                 726 Exchange Street, Ste. 700,     Buffalo, NY 14210-1464
15125396       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Nov 20 2019 05:33:44          Carson Smithfield,
                 P.O. Box 9216,     Old Bethpage, NY 11804-9016
15125397       +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Nov 20 2019 05:15:59          Cashnet,
                 200 West Jackson, Ste. 1400,    Chicago, IL 60606-6929
15125398       +EDI: WFNNB.COM Nov 20 2019 09:38:00       Comenity,    P.O. Box 659617,
                 San Antonio, TX 78265-9617
15125400        EDI: DISCOVER.COM Nov 20 2019 09:38:00       Discover,    P.O. Box 15251,
                 Wilmington, DE 19886-5251
15125401        EDI: IRS.COM Nov 20 2019 09:38:00       Internal Revenue Service,     P.O. Box 21126,
                 Philadelphia, PA 19114-0326
15125402       +E-mail/Text: bncnotices@becket-lee.com Nov 20 2019 05:16:09         Kohl’s,    P.O. Box 2983,
                 Milwaukee, WI 53201-2983
15125404       +EDI: TFSR.COM Nov 20 2019 09:38:00       Lexus,    P.O. Box 9490,    Cedar Rapids, IA 52409-9490
15145011        E-mail/PDF: MerrickBKNotifications@Resurgent.com Nov 20 2019 05:35:36          MERRICK BANK,
                 Resurgent Capital Services,    PO Box 10368,    Greenville, SC 29603-0368
15125406       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Nov 20 2019 05:34:33          Merrick Bank,
                 P.O. Box 23356,    Pittsburgh, PA 15222-6356
15125408       +E-mail/Text: bkclerk@north-american-recovery.com Nov 20 2019 05:16:52          N.A.R.,
                 1600 West 2200 South,    Ste. 410,    Salt Lake City, UT 84119-7240
15125414       +EDI: WFNNB.COM Nov 20 2019 09:38:00       Talbots,    P.O. Box 659617,
                 San Antonio, TX 78265-9617
15125415       +EDI: WFFC.COM Nov 20 2019 09:38:00       Wells Fargo,    P.O. Box 5058,     Portland, OR 97208-5058
                                                                                                 TOTAL: 16

            ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
      Case 19-13642-KHK                Doc 19 Filed 11/21/19 Entered 11/22/19 00:37:30                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0422-9                  User: palaciosl                    Page 2 of 2                          Date Rcvd: Nov 19, 2019
                                      Form ID: 309A                      Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 19, 2019 at the address(es) listed below:
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Kevin R. McCarthy   krm@mccarthywhite.com, kmccarthy@premierremote.com;DC07@ecfcbis.com
              Mary F. Balthasar Lake   on behalf of Creditor   Nationstar Mortgage LLC D/B/A Mr. Cooper
               vabecf@logs.com
              Michael L. Zupan   on behalf of Creditor   Lake Ridge Parks & Recreation Association, Inc.
               michael.zupan@mercertrigiani.com, jeanne.dorman@mercertrigiani.com
              Nathan A. Fisher   on behalf of Debtor Karen Ann Mastin Fbarsad@cs.com, barsad@aol.com
              Thomas P. Gorman   ch13alex@gmail.com, tgorman26@gmail.com
                                                                                            TOTAL: 6
